DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/22/20 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 10/22/20.  These drawings are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karin Williams on 7/25/22.
The application has been amended as follows: 
Claim 1: last line after “clamp hair” insert ---wherein the upper clamping portion includes and upper bent portion bending upwardly, and wherein the movable clip piece includes a slot through which the upper bent portion extends; and wherein the lower clamping portion includes two lower claws, wherein the upper clamping portion of the upper clip piece is located above intermediate portions of the two lower claws, wherein the movable clip piece includes three movable claws spaced from each other, wherein a middle one of the three movable claws is aligned with the upper clamping portion of the upper clip piece, wherein one of the two lower claws is located between the middle one of the three movable claws and one of the remaining two of the three movable claws, and wherein another of the two lower claws is located between the middle one of the three movable claws and another of the remaining two of the three movable claws, and wherein the slot and the intermediate pivotal portion are formed on the middle movable claw.---. 
Claims 2 and 4: cancelled.
Claim 3: line 1, replace “claim 2” with ---claim 1---. 
Allowable Subject Matter
Claims 1, 3, and 5-6, as outlined above, are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The claims in the instant invention have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or, in combination, make obvious the invention set forth in claim 1. No prior art of record discloses or, in combination, makes obvious the hair clip comprising: a lower clip piece including a front end having a lower clamping portion and a rear end having a lower pressing portion and a lower pivotal portion; an upper clip piece disposed above the lower clip piece, wherein the upper clip piece includes a front end having an upper clamping portion and a rear end having an upper pressing portion, wherein the upper clip piece further includes an upper pivotal portion aligned with the lower pivotal portion, and wherein the upper clip piece further includes a front pivotal portion at a front end of the upper clamping portion; a first elastic coupling device configured to provide elastic coupling between the lower pivotal portion of the lower clip piece and the upper pivotal portion of the upper clip piece and to provide a clamping force between the lower clamping portion and the upper clamping portion; a movable clip piece disposed above the lower clip piece and including an intermediate pivotal portion at an intermediate, lower portion thereof, wherein the movable clip piece includes a lower abutting portion behind the intermediate pivotal portion, wherein the lower abutting portion extends downwardly and is aligned with the lower clamping portion, wherein the movable clip piece includes a front bent portion bending downwardly and located in front of the front ends of the lower and upper clip pieces, and wherein the movable clip piece further includes a rear end having a rear abutting portion; and a second elastic coupling device configured to provide elastic coupling between the intermediate pivotal portion of the movable clip piece and the front pivotal portion of the upper clip piece, and wherein the second elastic coupling device is configured to abut the rear abutting portion of the movable clip piece against an upper side of the upper clip piece when the hair clip does not clamp hair; wherein the upper clamping portion includes and upper bent portion bending upwardly, and wherein the movable clip piece includes a slot through which the upper bent portion extends; and wherein the lower clamping portion includes two lower claws, wherein the upper clamping portion of the upper clip piece is located above intermediate portions of the two lower claws, wherein the movable clip piece includes three movable claws spaced from each other, wherein a middle one of the three movable claws is aligned with the upper clamping portion of the upper clip piece, wherein one of the two lower claws is located between the middle one of the three movable claws and one of the remaining two of the three movable claws, and wherein another of the two lower claws is located between the middle one of the three movable claws and another of the remaining two of the three movable claws, and wherein the slot and the intermediate pivotal portion are formed on the middle movable claw as required by claim 1. The closest prior art is Park (KR 200476931) who discloses: a hair clip comprising: a lower clip piece including a front end having a lower clamping portion and a rear end having a lower pressing portion and a lower pivotal portion; an upper clip piece disposed above the lower clip piece, wherein the upper clip piece includes a front end having an upper clamping portion and a rear end having an upper pressing portion, wherein the upper clip piece further includes an upper pivotal portion aligned with the lower pivotal portion, and wherein the upper clip piece further includes a front pivotal portion at a front end of the upper clamping portion; a first elastic coupling device configured to provide elastic coupling between the lower pivotal portion of the lower clip piece and the upper pivotal portion of the upper clip piece and to provide a clamping force between the lower clamping portion and the upper clamping portion; a movable clip piece disposed above the lower clip piece and including an intermediate pivotal portion at an intermediate, lower portion thereof, wherein the movable clip piece includes a lower abutting portion behind the intermediate pivotal portion, wherein the lower abutting portion extends downwardly and is aligned with the lower clamping portion, wherein the movable clip piece includes a front bent portion bending downwardly and located in front of the front ends of the lower and upper clip pieces, and wherein the movable clip piece further includes a rear end having a rear abutting portion; and a second elastic coupling device configured to provide elastic coupling between the intermediate pivotal portion of the movable clip piece and the front pivotal portion of the upper clip piece, and wherein the second elastic coupling device is configured to abut the rear abutting portion of the movable clip piece against an upper side of the upper clip piece when the hair clip does not clamp hair; however, Park fails to disclose the upper clamping portion includes and upper bent portion bending upwardly, and wherein the movable clip piece includes a slot through which the upper bent portion extends; and wherein the lower clamping portion includes two lower claws, wherein the upper clamping portion of the upper clip piece is located above intermediate portions of the two lower claws, wherein the movable clip piece includes three movable claws spaced from each other, wherein a middle one of the three movable claws is aligned with the upper clamping portion of the upper clip piece, wherein one of the two lower claws is located between the middle one of the three movable claws and one of the remaining two of the three movable claws, and wherein another of the two lower claws is located between the middle one of the three movable claws and another of the remaining two of the three movable claws, and wherein the slot and the intermediate pivotal portion are formed on the middle movable claw as required by claim 1 and there is no logical reason to modify the Park reference to meet these limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER GILL whose telephone number is (571)270-1797. The examiner can normally be reached Mon-Thurs 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER GILL/          EXAMINER, Art Unit 3772                                                                                                                                                                                              
/NICHOLAS D LUCCHESI/          Primary Examiner, Art Unit 3772